DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 12-17, 19-21 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0081880 (Widenhouse) in view of U.S. Patent Application Publication No. 2010/0036197 (Mesallum), U.S. Patent No. 6,893,394 (Douglas), and U.S. Patent Application Publication No. 2012/0289785 (Albrecht).
Regarding claim 1, Widenhouse discloses a medical device (50) adapted to be positioned in relation to an incision made in the skin of the patient, the medical device comprising; an external portion (78/56/54) adapted to be positioned outside the patient’s body; a sealing device (80), comprising a loop shaped internal sealing member adapted to be positioned inside the body of the patient; a connecting member (82) connecting the external portion of the medical device to the sealing device such that a fluid connection between a cavity in the body of the patient (opening in the body, see paragraph [0125]) and a device chamber (interior of housing 56, see Fig. 1D) outside of the patient is created (fluid may flow between interior of housing 56 and the opening in the body of the patient, similar to how instrument 116 shown in Fig. 1D passes within 
Widenhouse fails to disclose the internal sealing member of the internal sealing device being an internal vacuum sealing member.  However, Mesallum discloses a medical device adapted to be inside a patient, the medical device comprising an internal sealing device (110), wherein the internal sealing device comprises an internal vacuum sealing member (116) adapted to be positioned inside the body of the patient, the internal vacuum sealing member being adapted to apply a pressure below atmospheric pressure between a portion of the inside of the body of the patient (105, e.g.) and the medical device, such that a suction is created which presses the portion of the inside of the patient’s body against the internal vacuum sealing member, thereby creating a vacuum seal between the medical device and human tissue inside of the body of the patient (see paragraph [0060]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the medical device (50) of Widenhouse such that the sealing device includes an internal vacuum sealing member as suggested by Mesallum in order to facilitate secure attachment of the medical device inside the incision of the patient.  
Widenhouse in view of Mesallum fails to disclose the medical device comprising a vacuum conduit connected to the internal vacuum sealing member and being positioned through the connecting member and extending to the external portion, though Mesallum does suggest that the internal vacuum sealing member is connected to a vacuum source (see paragraph [0060] of Mesallum).  However, Douglas discloses a vacuum assisted tissue retractor (100) that includes an internal vacuum sealing 
Widenhouse appears to disclose the loop shaped sealing member (80) having an adjustable circumference (member 80 is described as flexible, paragraph [0118], thus, the circumferential shape of the sealing member can be adjusted for aiding in insertion of the member inside an incision, e.g.).  Alternatively, Albrecht discloses a wound retractor (250, 300, 320, see Figs. 30-36) wherein a loop shaped sealing member (288, 304, and 326) has an adjustable circumference (see paragraphs [0086]-[0098] and Figs. 30-38).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the loop shaped internal vacuum sealing member of Widenhouse in view of Mesallum and Douglas to have an adjustable circumference as suggested by Albrecht in order to facilitate insertion into the incision and into a body cavity and thereafter be adjustable in size to retain the medical device inside the body cavity (see Albrecht, paragraphs [0023] and [0095], e.g.).  
claim 2, Widenhouse discloses wherein the sealing device (80) is adapted to be positioned in at least one of:  the incision made in the skin of the patient and on the inside of the incision (see paragraph [0118]; within a patient’s body on the inside of an incision).
Regarding claim 4, Widenhouse discloses wherein the medical device has a device chamber (56) adapted to communicate with a cavity in the patient’s body (fluid may flow between interior of housing 56 and the opening in the body of the patient, similar to how instrument 116 shown in Fig. 1D passes within the open space formed by the interior of housing 56, the interior of connecting member 82, and into the interior of the body of the patient), and wherein the sealing device (80) is adapted to be positioned inside the body to seal the total chamber formed by the cavity and the medical device towards the outside thereof (see Abstract and paragraph [0109]).
Regarding claim 5, Mesallum suggests wherein the internal vacuum sealing member comprises a vacuum groove (vacuum holes, see Fig. 10C and paragraph [0060]) creating a vacuum chamber together with the human tissue inside of the skin of the patient.
Regarding claim 8, Widenhouse discloses the medical device comprising a holding device (58) that can be adapted to hold the medical device positioned in relation to the skin of the patient and further adapted to at least one of:  be holding the medical device from inside the patient’s body; be holding the medical device from both the inside of the patient’s body and the skin on the outside of the body; be holding by clamping on both side of at least one of; the abdominal wall, the thoraxial wall and the wall of a 
Regarding claim 9, Mesallum suggests wherein the internal vacuum sealing members is circular (see paragraph [0049], e.g.).
Regarding claims 12 and 13, Widenhouse discloses wherein the medical device comprises a closable body port (12) adapted to enable transfer from the outside of the patient’s body to the inside of the patient’s body, through the incision made in the skin of the patient (see Fig. 1D), wherein the medical device comprise at least two closable body ports (12) adapted to enable transfer from the outside of the patient’s body to the inside of the patient’s body, through the incision made in the skin of the patient (see Fig. 1D).
Regarding claim 14, Widenhouse discloses wherein the medical device comprises a wall (54 or 82) adapted to enclose a chamber (inside device 50) in which a portion of the surgical procedure can be performed (see Fig. 1D, e.g.), and wherein the chamber can be adapted to be in fluid connection with a cavity in the body of the patient (fluid may flow between interior of housing 56 and the opening in the body of the patient, similar to how instrument 116 shown in Fig. 1D passes within the open space formed by the interior of housing 56, the interior of connecting member 82, and into the interior of the body of the patient).
Regarding claim 15, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the chamber to have volume within the recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Widenhouse discloses wherein the wall (54) comprises a closable wall port (12) adapted to enable transfer from the ambient environment to the inside of the chamber.
Regarding claim 17, Mesallum (see paragraph [0010]) and Widenhouse (see paragraph [0118]) discloses wherein the wall is flexible and/or elastic.
Regarding claims 19-21, Widenhouse discloses further comprising a coupling (54) adapted to connect an inset to the medical device, wherein the coupling is placed in at least one of: the wall of the medical device (see Figs. 1A-1D), and the incision made in the patient's skin and further comprising an inset (multiport inset 12) selected from:  a.    a glove inset, b.    a hand access inset, c.    a port inset, d.    a multiport inset, and e.    a gel port inset.
Regarding claim 24, Widenhouse in view of Mesallum and Douglas fails to explicitly suggest wherein the wall forming the chamber is adapted to hold a pressure within the chamber exceeding atmospheric pressure.  However, another embodiment of Mesallum discloses an access medical device (90) wherein at least part of a wall forming a chamber inside the device is adapted to hold a pressure within the chamber exceeding atmospheric pressure (see paragraph [0058]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify at least part of a wall forming a chamber in Widenhouse in view of Mesallum and Douglas to be adapted to hold a pressurized environment in order to facilitating widening of an opening in the body of the patient via the access medical device.
claim 25, Widenhouse in view of Mesallum and Douglas suggests a medical device system comprising the medical device according to claim 1 (see claim 1 above).
Regarding claim 26, Mesallum suggests further comprising a pressure adjustment device (vacuum and hose 112, see paragraph [0060]) connected to the sealing device, for creating a pressure below atmospheric pressure in at least one internal vacuum sealing member.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent No. 6,641,604 (Adelman).
Regarding claim 6.   
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2002/0042595  (Palmer).
Regarding claims 10 and 11, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest wherein the sealing device further comprises an external vacuum sealing member adapted to seal against the skin of the patient, on the outside thereof, wherein the external vacuum sealing member is a loop shaped external vacuum sealing member adapted to encircle the incision made in the skin of the patient and connect to the skin of the patient, on the outside thereof.  However, Palmer discloses a medical port device (10) wherein the device includes a loop shaped external vacuum sealing member (1218) that can be adapted to encircle an incision made in the skin of the patient and connect/seal against the skin (see paragraph [0143]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Widenhouse in view of Mesallum, Douglas, and Albrecht to adapt at least the loop shaped outer upper rim (24) of Widenhouse to be a vacuum sealing member for sealing/connecting against tissue/skin as suggested by Palmer to facilitate secure attachment of the device on and around a tissue/skin incision.  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2004/0267096 (Caldwell).
Regarding claim 18, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest wherein the wall comprises at least one integrated glove enabling .  
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2006/0161050 (Butler).
Regarding claim 22, .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, Albrecht, and Butler, and further in view of U.S. Patent Application Publication No. 2010/0312061 (Hess).
Regarding claim 23.  
Claims 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2002/0022770 (Borsody).
Regarding claims 27-33, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest further comprising a control unit for controlling the pressure adjustment device, and further comprising at least one sensor, and wherein the control unit is adapted to control the pump on the basis of input from the at least one sensor, wherein the at least one sensor is adapted to sense a physiological parameter of the body of the patient, wherein the physiological parameter is a parameter selected from: a.    the blood flow of the patient, b.    the saturation of the blood of the patient, c.    an ischemia marker of the patient, d.    the temperature at the skin of the patient, and e.    the skin tone of the patient, and wherein the control unit is adapted to control the pressure of the vacuum sealing device, such that the pressure of the vacuum sealing device does not substantially affect the blood flow of the patient.  However, Borsody discloses an access medical device (2) wherein the device comprises a control unit for controlling a pressure adjustment device (see paragraph [0028]), and further comprising at least one sensor (see paragraph [0028]), and wherein the control unit can be adapted to control the pump on the basis of input from the at least one sensor (see paragraph [0028]), wherein the at least one sensor can be adapted to sense a physiological parameter of the body of the patient (see paragraph [0028]), wherein the physiological parameter is a parameter selected from: a.    the blood flow of the patient, b.    the saturation of the blood of the patient, c.    an ischemia marker of the patient, d.    the temperature at the skin of the patient, and e.    the skin tone of the patient (see .
Claims 27, 28, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2010/0286479 (Ashida).
claims 27, 28, 31, and 32.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, further in view of U.S. Patent Application Publication No. 2010/0261974 (Shelton). 
Regarding claim 34, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest wherein the internal vacuum sealing member has an adjustable circumference, such that the size of the area enclosed or encircled can be adjusted.  However, Shelton discloses an access medical device (218) that has an adjustable circumference (see Fig. 12, e.g.), such that the side of an area enclosed or encircled by the device can be adjusted (see paragraph [0030], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Widenhouse in view of Mesallum, Douglas, and Albrecht to have an adjustable circumference as suggested by Shelton in order to allow a user to adjust the size of working surgical channel created by the device as desired by the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, and 8-34 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773